Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Response to Arguments
Applicant's arguments with respect to claims 1, 2, 11-13, 16, and 19 have been considered but are moot in view of the new ground(s) of rejection. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 6-9, 11-13, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheesman US 20190073348 A1 (hereinafter Cheesman) in view of Jolley; Charles et al. US 20170243107 A1 (hereinafter Jolley) and further in view of Smullen; Richard et al. US 20180212904 A1 (hereinafter Smullen).

1. A method comprising: 
receiving, by a computing device, a first document image of a paper-based form document; (model updates and training 0021 optical character recognition, 0144, 0153, fig. 6, fig. 3a transitioning to fig. 3b and 3c, 0098, 0091, 0090, 0102, fig. 3a to 3e)
generating, based on the model updates and training 0144, 0153, fig. 6, fig. 3a transitioning to fig. 3b and 3c, 0098, 0091, 0090, 0102, fig. 3a to 3e)
based on a determination that the message corresponds to the first document image, engaging, by the based on a conversation model associated with the paper-based form document in a the chat interface, in a conversation with the user; and (OCR with machine learning for model updating multiple user respondents 0115, 0035, and 0125… converting the image to a interactive document with AI walkthrough, explanations information tooltip, questions i.e. interrogations, model updates and training 0144, 0153, fig. 6, fig. 3a transitioning to fig. 3b and 3c, 0098, 0091, 0090, 0102, fig. 3a to 3e)
updating, based on a second message that is external to the conversation model, the conversation model; (based on user response converting the image to a interactive document with AI walkthrough, explanations information tooltip, questions i.e. interrogations, model updates and training 0144, 0153, fig. 6, fig. 3a transitioning to fig. 3b and 3c, 0098, 0091, 0090, 0102, fig. 3a to 3e)
sending, to an application associated with the form document and based on one or more responses received from the user during the conversation, information indicated by the form document. (0070 for instance sending data to app, converting the image to a interactive document with AI walkthrough, explanations information tooltip, questions i.e. interrogations, model updates and training 0144, 0153, fig. 6, fig. 3a transitioning to fig. 3b and 3c, 0098, 0091, 0090, 0102, fig. 3a to 3e)

However, Cheesman fails to teach
a chatbot configured to engage in a conversation with a user via a chat interface; (Jolley user intent, first question, follow-up clarifying question from user, intent determined, conversation model fig. 5b, 5d, 0035 and 0226)
receiving, by the chatbot and via the chat interface, a message from a first user device associated with the first user; (Jolley user intent, first question, follow-up clarifying question from user, intent determined, conversation model fig. 5b, 5d, 0035 and 0226)
determining, based on the conversation, that a response message external to the conversation model should be sent to the user device; (Jolley external=question from bot which is external to modl i.e. non-user, system implements machine learning (like Smullen) 0052 0199-0200 0070-0071… user intent, first question, follow-up clarifying question from user, intent determined, conversation model fig. 5b, 5d, 0035 and 0226)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Cheesman to incorporate the above claim limitations as taught by Jolley to allow for the use of a chatbot to determine if a user needs help filling out a form as in the form present in Cheesman, thereby reducing errors or blanks in a form, wherein a chatbot can be integrated into a form, general conversation, can be the form, survey, etc. question/response scheme itself.


Smullen teaches survey linked to chat bots where an agent can have multiple user chats open as in 0115 and 0216.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Cheesman in view of Jolley to incorporate the above claim limitations as taught by Smullen to allow for an improvement of the multiple respondents of Cheesman with chatbot disambiguation of Jolley to produce a resultant system where multiple respondent inputs are viewed together sequentially or simultaneously by the agent, but with enhanced privacy per 1st and 2nd user, thereby increasing resolution of multiple users in a single form or chat.


Re claim 2, Cheesman teaches model updating with multiple users (OCR with machine learning for model updating multiple user respondents 0115, 0035, and 0125… converting the image to a interactive document with AI walkthrough, explanations information tooltip, questions i.e. interrogations, model updates and training 0144, 0153, fig. 6, fig. 3a transitioning to fig. 3b and 3c, 0098, 0091, 0090, 0102, fig. 3a to 3e)
But fails to teach
wherein the second message is received from a second user device associated with a second user to supplement the chatbot in the conversation (Smullen survey linked to chat bots where an agent can have multiple user chats open as in 0115 and 0216)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Cheesman in view of Jolley to incorporate the above claim limitations as taught by Smullen to allow for an improvement of the multiple respondents of Cheesman with chatbot disambiguation of Jolley to produce a resultant system where multiple respondent inputs are viewed together sequentially or simultaneously by the agent, but with enhanced privacy per 1st and 2nd user, thereby increasing resolution of multiple users in a single form or chat.



Re claim 6, Cheesman teaches 
6. The method of claim 1, wherein identifying text corresponding to the input location is based on a detection of a line extending from an area adjacent to the input location to an area adjacent to the text.  (lines extracted with text to find fields from images, converting the image to a interactive document with AI walkthrough, explanations information tooltip, questions i.e. interrogations, model updates and training 0144, 0153, fig. 6, fig. 3a transitioning to fig. 3b and 3c, 0098, 0091, 0090, 0102, fig. 3a to 3e)


Re claim 7, Cheesman teaches 
7. The method of claim 1, further comprising: 
generating, based on text corresponding to a second location that requires input from a second user, a second question; and (second user 0035 can be admin or any respondent, multiple locations as in fig. 3a, converting the image to a interactive document with AI walkthrough, explanations information tooltip, questions i.e. interrogations, model updates and training 0144, 0153, fig. 6, fig. 3a transitioning to fig. 3b and 3c, 0098, 0091, 0090, 0102, fig. 3a to 3e)
initiating a dialogue with the second user, using the second question.  (conversing with second user 0035 can be admin or any respondent, explanations information tooltip, questions i.e. interrogations, model updates and training 0144, 0153, fig. 6, fig. 3a transitioning to fig. 3b and 3c, 0098, 0091, 0090, 0102, fig. 3a to 3e)


Re claim 8, Cheesman teaches 
8. The method of claim 1, further comprising: 
identifying explanatory text within the first document image; and (explanations information tooltip, questions i.e. interrogations, model updates and training 0144, 0153, fig. 6, fig. 3a transitioning to fig. 3b and 3c, 0098, 0091, 0090, 0102, fig. 3a to 3e) 
adding to the first conversation model, dialogue corresponding to the explanatory text.  (explanation are part of training 0090, explanations information tooltip, questions i.e. interrogations, model updates and training 0144, 0153, fig. 6, fig. 3a transitioning to fig. 3b and 3c, 0098, 0091, 0090, 0102, fig. 3a to 3e)
Jolley teaches
assocated with the chatbot (Jolley user intent, first question, follow-up clarifying question from user, intent determined, conversation model fig. 5b, 5d, 0035 and 0226)




Re claim 9, Cheesman teaches 
9. The method of claim 8, further comprising: receiving, during the conversation, a question from the user; and answering, based on the dialogue corresponding to the explanatory text, the question from the user.  (as in 3e following explanation, interactive document with AI walkthrough, explanations information tooltip, questions i.e. interrogations, model updates and training 0144, 0153, fig. 6, fig. 3a transitioning to fig. 3b and 3c, 0098, 0091, 0090, 0102, fig. 3a to 3e)


Re claim 11, Cheesman teaches 
11. A method comprising: 
image and doc 0144, 0153, fig. 6, fig. 3a transitioning to fig. 3b and 3c, 0098, 0091, 0090, 0102, fig. 3a to 3e)
generating first document text by performing optical character recognition on the first document; (OCR 0027 0144, 0153, fig. 6, fig. 3a transitioning to fig. 3b and 3c, 0098, 0091, 0090, 0102, fig. 3a to 3e)
identifying, by the computing device and using natural language processing, explanatory text and interrogatory text within the first document text; (explanations information tooltip, questions i.e. interrogations, model updates and training 0144, 0153, fig. 6, fig. 3a transitioning to fig. 3b and 3c, 0098, 0091, 0090, 0102, fig. 3a to 3e)
generating a conversation model based on the explanatory text and interrogatory text; and (model updates and training 0144, 0153, fig. 6, fig. 3a transitioning to fig. 3b and 3c, 0098, 0091, 0090, 0102, fig. 3a to 3e)
engaging, by the computing device and based on the conversation model, in a conversation with a user.  (interactive document with AI walkthrough, explanations information tooltip, questions i.e. interrogations, model updates and training 0144, 0153, fig. 6, fig. 3a transitioning to fig. 3b and 3c, 0098, 0091, 0090, 0102, fig. 3a to 3e)
, wherein the conversation comprises: 
updating, based on the response message, the conversation model. (OCR with machine learning for model updating multiple user respondents 0115, 0035, and 0125… converting the image to a interactive document with AI walkthrough, explanations information tooltip, questions i.e. interrogations, model updates and training 0144, 0153, fig. 6, fig. 3a transitioning to fig. 3b and 3c, 0098, 0091, 0090, 0102, fig. 3a to 3e)
sending, to a user device associated with the user, a first question; (Jolley user intent, first question, follow-up clarifying question from user, intent determined, conversation model fig. 5b, 5d, 0035 and 0226)
based on the conversation, that a response message external to the conversation model should be sent to the user device (Jolley user intent, first question, follow-up clarifying question from user, intent determined, conversation model fig. 5b, 5d, 0035 and 0226)
based on the intent, sending a clarification of the first question. (Jolley user intent, first question, follow-up clarifying question from user, intent determined, conversation model fig. 5b, 5d, 0035 and 0226)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Cheesman to incorporate the above claim limitations as taught by Jolley to allow for the use of a chatbot to determine if a user needs help filling out a form as in the form present in Cheesman, thereby reducing errors or blanks in a form, wherein a chatbot can be integrated into a form, general conversation, can be the form, survey, etc. question/response scheme itself.

However while both system teach machine learning and information received from one or more users, the combination fails to teach an external message analogous to a second user such as during an agent chat with multiple users simultaneously
Smullen teaches survey linked to chat bots where an agent can have multiple user chats open as in 0115 and 0216.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Cheesman in view of Jolley to incorporate the above claim limitations as taught by Smullen to allow for an improvement of the multiple respondents of Cheesman with chatbot disambiguation of Jolley to produce a resultant system where multiple respondent inputs are viewed together sequentially or st and 2nd user, thereby increasing resolution of multiple users in a single form or chat.


Re claim 12, Cheesman teaches model updating with multiple users (OCR with machine learning for model updating multiple user respondents 0115, 0035, and 0125… converting the image to a interactive document with AI walkthrough, explanations information tooltip, questions i.e. interrogations, model updates and training 0144, 0153, fig. 6, fig. 3a transitioning to fig. 3b and 3c, 0098, 0091, 0090, 0102, fig. 3a to 3e)
But fails to teach
The method of claim 11, wherein the response message is received from a second user device associated with a second user to supplement the conversation model. (Smullen survey linked to chat bots where an agent can have multiple user chats open as in 0115 and 0216)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Cheesman in view of Jolley to incorporate the above claim limitations as taught by Smullen to allow for an improvement of the multiple respondents of Cheesman with chatbot disambiguation of Jolley to produce a resultant system where multiple respondent inputs are viewed together sequentially or st and 2nd user, thereby increasing resolution of multiple users in a single form or chat.


Re claim 13, Cheesman fails to teach 
13. (Currently Amended) The method of claim 12, further comprising: based on the receiving the response, removing a question corresponding to the response from the conversation model. (updating to determine question types can include the addition, removal, or modification thereof, explanations information tooltip, questions i.e. interrogations, model updates and training 0144, 0153, fig. 6, fig. 3a transitioning to fig. 3b and 3c, 0098, 0091, 0090, 0102, fig. 3a to 3e)



Re claim 16, Cheesman teaches 
16. A system comprising:
A document engine that receives a computerized image of a first document, and generates, based on the first document, a question and find fields from images, converting the image to a interactive document with AI walkthrough, explanations information tooltip, questions i.e. interrogations, model updates and training 0144, 0153, fig. 6, fig. 3a transitioning to fig. 3b and 3c, 0098, 0091, 0090, 0102, fig. 3a to 3e)
A conversation model generator that creates a first conversation model comprising the question, the instruction, and an expected answer format for a response to the question; (format from lines extracted with text to find fields from images, converting the image to a interactive document with AI walkthrough, explanations information tooltip, questions i.e. interrogations, model updates and training 0144, 0153, fig. 6, fig. 3a transitioning to fig. 3b and 3c, 0098, 0091, 0090, 0102, fig. 3a to 3e)
updating, based on the response messagethe conversation model; (OCR with machine learning for model updating multiple user respondents 0115, 0035, and 0125… converting the image to a interactive document with AI walkthrough, explanations information tooltip, questions i.e. interrogations, model updates and training 0144, 0153, fig. 6, fig. 3a transitioning to fig. 3b and 3c, 0098, 0091, 0090, 0102, fig. 3a to 3e)

However, the prior art fails to teach
wherein the conversation comprises: 
sending, to a user device associated with the user, the first question; (Jolley user intent, first question, follow-up clarifying question from user, intent determined, conversation model fig. 5b, 5d, 0035 and 0226)
determining, based on the conversation, that a response message external to the conversation model should be sent to the user device; and  (Jolley user intent, first question, follow-up clarifying question from user, intent determined, conversation model fig. 5b, 5d, 0035 and 0226)
based on the intent, sending a clarification of the first question; (Jolley user intent, first question, follow-up clarifying question from user, intent determined, conversation model fig. 5b, 5d, 0035 and 0226)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Cheesman to incorporate the above claim 

However, while Cheesman teaches model updating with multiple users (OCR with machine learning for model updating multiple user respondents 0115, 0035, and 0125… converting the image to a interactive document with AI walkthrough, explanations information tooltip, questions i.e. interrogations, model updates and training 0144, 0153, fig. 6, fig. 3a transitioning to fig. 3b and 3c, 0098, 0091, 0090, 0102, fig. 3a to 3e)

Cheesman in view of Jolley fails to teach
A plurality of chatbot generators, each configured to automatically create a chatbot for a different one of a plurality of different communication interfaces, wherein the chatbot is configured to engage in a conversation with a user according to the first conversation model; (Smullen survey linked to chat bots where an agent can have multiple user chats open as in 0115 and 0216)
st and 2nd user, thereby increasing resolution of multiple users in a single form or chat.


Re claim 19, Cheesman teaches model updating with multiple users (OCR with machine learning for model updating multiple user respondents 0115, 0035, and 0125… converting the image to a interactive document with AI walkthrough, explanations information tooltip, questions i.e. interrogations, model updates and training 0144, 0153, fig. 6, fig. 3a transitioning to fig. 3b and 3c, 0098, 0091, 0090, 0102, fig. 3a to 3e)
But fails to teach
19. (Currently Amended) The system of claim 16, wherein the response message is received from a second user device associated with a second user to supplement the chatbot in the conversation. (Smullen survey linked to chat bots where an agent can have multiple user chats open as in 0115 and 0216)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Cheesman in view of Jolley to incorporate the above claim limitations as taught by Smullen to allow for an improvement of the multiple respondents of Cheesman with chatbot disambiguation of Jolley to produce a resultant system where multiple respondent inputs are viewed together sequentially or simultaneously by the agent, but with enhanced privacy per 1st and 2nd user, thereby increasing resolution of multiple users in a single form or chat.


Claims 10, 14, 15, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheesman US 20190073348 A1 (hereinafter Cheesman) in view of Jolley and Cheesman Smullen and further in view of Phillips et al. US 20110060587 A1 (hereinafter Phillips).
Re claim 10, Cheesman fails to teach 
10. The method of claim 8, further comprising: 
determining, by the computing device and based on the question, a data validation model; and (Phillips validate the entry using language model fig. 2 at least 228, validate the intention of users, chatbot as in an AI system that can interact based on user response and adapt fig. 7 and fig. 7b and paragraphs related to figures 0052 0054 fig. 15 and fig. 16)
 (Phillips provide follow up info, validate the entry using language model fig. 2 at least 228, validate the intention of users, chatbot as in an AI system that can interact based on user response and adapt fig. 7 and fig. 7b and paragraphs related to figures 0052 0054 fig. 15 and fig. 16)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Cheesman and Jolley to incorporate the above claim limitations as taught by Phillips to allow for an improved system in Cheesman such that if a user makes an error Phillips user specific model with adaptive input/output, disambiguation, and updating can ensure that the proper answer or user intent is received, thereby reducing errors and increasing accuracy of user responses.


Re claim 14, Cheesman fails to teach 
14. The method of claim 12, further comprising: 
receiving a response from the user, wherein the response is unrelated to the conversation model; (Phillips user intent can be wrong, user can re-speak or select different context i.e. element 720 or 730, validate the entry using language model fig. 2 at least 228, validate the intention of users, chatbot as in an AI system that can interact based on user response and adapt fig. 7 and fig. 7b and paragraphs related to figures 0052 0054 fig. 15 and fig. 16)
(Phillips new model invoked e.g. for music user intent can be wrong, user can re-speak or select different context i.e. element 720 or 730, validate the entry using language model fig. 2 at least 228, validate the intention of users, chatbot as in an AI system that can interact based on user response and adapt fig. 7 and fig. 7b and paragraphs related to figures 0052 0054 fig. 15 and fig. 16)
continuing, based on the second conversation model, the conversation with the user.  (Phillips switch context to music vs gps vs browsing validate the entry using language model fig. 2 at least 228, validate the intention of users, chatbot as in an AI system that can interact based on user response and adapt fig. 7 and fig. 7b and paragraphs related to figures 0052 0054 fig. 15 and fig. 16)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Cheesman to incorporate the above claim limitations as taught by Phillips to allow for an improved system in Cheesman such that if a user makes an error Phillips user specific model with adaptive input/output, disambiguation, and updating can ensure that the proper answer or user intent is received, thereby reducing errors and increasing accuracy of user responses.


Re claim 15, Cheesman fails to teach 
15. The method of claim 11, further comprising: 
(Phillips user says or selects send a message but intends email instead of SMS 0105 using disambiguation of 7b or dropdown…validate the entry using language model fig. 2 at least 228, validate the intention of users, chatbot as in an AI system that can interact based on user response and adapt fig. 7 and fig. 7b)
initiating a dialogue with a user based on a second conversation model that is generated from the second document.  (Phillips new model loaded when user says or selects send a message but intends email instead of SMS 0105 using disambiguation of 7b or dropdown…validate the entry using language model fig. 2 at least 228, validate the intention of users, chatbot as in an AI system that can interact based on user response and adapt fig. 7 and fig. 7b)


Re claim 17, Cheesman fails to teach 
17. The system of claim 16 wherein the plurality of different communication interfaces comprise an instant messenger, and a voice-activated personal assistant.  (Phillips IM or SMS, user says send a message but intends email instead of SMS 0105 using disambiguation of 7b or dropdown…validate the entry using language model fig. 2 at least 228, validate the intention of users, chatbot as in an AI system that can interact based on user response and adapt fig. 7 and fig. 7b)



Re claim 20, Cheesman fails to teach 
20. The system of claim 16, wherein the document engine is configured to identify a second document that is related to the first document, and wherein the chatbot is configured to initiate a dialogue with a user based on a second conversation model that is generated from the second document. (Phillips new model invoked e.g. for music user intent can be wrong, user can re-speak or select different context i.e. element 720 or 730, validate the entry using language model fig. 2 at least 228, validate the intention of users, chatbot as in an AI system that can interact based on user response and adapt fig. 7 and fig. 7b and paragraphs related to figures 0052 0054 fig. 15 and fig. 16) 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Cheesman to incorporate the above claim limitations as taught by Phillips to allow for an improved system in Cheesman such that if a user makes an error Phillips user specific model with adaptive input/output, .



Allowable Subject Matter
Claims 3-5 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2020 has been entered.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571)-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2656                                                                                                                                                                                                        (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov